 In the Matter of KOPPERS COMPANY-MINNESOTA DIvISIoN'u'ndUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, LOCAL12016Case No. R-4296.-Decided October 03, 194Jurisdiction:coke by-products manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract held no bar where sub-stantially the entire membership of contracting union had transferredaffiliation ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance ein-ployees on hourly pay roll of those departments under the direction of thesuperintendent of manufacturing at one of Company's plants:; stipulation,as to.Mr. George }V. MorganandMr. M. T. Herried,of St. Paul, Minn.,for the Company.HelsteincCHall, by Mr. Ralph L. Helstein,of Minneapolis, Minn.,for the United.Mr. Alfred Kamin, Mr. Harold MoonandMr. Joseph Timko,of St.Paul, Minn., for District 50.Mr. Louis Cokin,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon 'petitiondulyfiledby United "-Gas,: Coke" aild' -ChemicalWorkers of America, Local 12016,1 herein called the United,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employeesofKoppersCompany-Minnesota Division,St. -Paul,Minnesota,herein called the Company,the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert R. Rissman,Trial Examiner:Said hearing was heldatMinneapolis,Minnesota, on September 22, 1942.The Company,the United,and District50,UnitedMine Workers of America, Local12016,-herein called District 50, appeared,participated,and wereIThe petition was filed by National Council of Gas Woi tiers of America, Local 12016, butits designation was changed by motion at the hearing45 N. L R. B, No. 7.-38 KOPPERS COMPANY=MINNESOTA DIVISION39-afforded full. opportunity to be heard, to- examine and cross-examine'witnesses, and to introduce evidence bearing on the issues.Duringthe .course of the hearing, counsel for District 50 moved to dismissthe petition.The Trial Examiner reserved his ruling.The motionishereby denied.At the close of the hearing counsel for the United,-moved to exclude District 50 from,the ballot.The Trial Examinerreserved his ruling.The motion is hereby denied for reasons stated,below.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.-.On- October 9, 1942, the United filed a brief which the Board has-considered.Upon the entire record in the case, the Board makes the following,:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYKoppers Company is a Delaware corporation with its principalplace of business at Pittsburgh, Pennsylvania.We are here con-cerned, with its plant at St. Paul, Minnesota, where it is engaged inthe manufacture of coke .by.-products.During the first 8 months of-1942, the Company purchased raw materials for use at its St. Paulplant valued at about $1,786,140, almost all of which were shipped toit from outside Minnesota.During the same period the Company'shipped finished products from its St. Paul plant valued at aboutof Minnesota.II.THE ORGANIZATIONS INVOLVED-United Gas,Coke and Chemical Workers of America,=Local 12016,isan unaffiliated labor organization admitting to' membership'employees of the Company.District 50, UnitedMineWorkers of America, Local 12016, is alabor'''-organization admitting tomembership employees - of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn February 17, 1941, the Company and District 50 entered intoa closed-shop contract to run until January 13,-1943.This contractis renewable year to year thereafter unless 90 days' notice, prior toJanuary 13, 1943, is given by either party thereto.On June 15,1942, a meeting of the employees of the Company took place, atwhich time they adopted a resolution severing their affiliation with 40DECISIONS' OF-NAT-IONAL LABOR RELATIONS BOARDDistrict 50 -and directed that their charter be returned to District'50.Thereafter, the United submitted a supplemental agreement to-the- Company which provided that the Company recognize it insteadof District 50 as the collective bargaining agent under the February17, 1941, contract.The Company, thereupon, refused to deal witheitherDistrict 50 or the United until such time as the Board de-termined the appropriate bargaining agent of its employees.District 50 contends that its contract is a bar to a present de-termination of representatives and urges that the petition bedismissed.The employees have voted to sever their affiliation withDistrict 50 and have surrendered their District 50 charter. In ad-:dition, a majority of the employees have apparently indicated theirdesire to be represented by the United, whereas so far as the' recordshows, there are no employees seeking to be represented by District50.2This case does not involve a contest between rival labor organi-zations competing for majority representation during the existence-of a valid outstanding closed-shop contract; here substantially the-entiremembership of District 50, acting upon their own initiative,'disbanded the local, surrendered its charter, and affiliated with theUnited.Under these circumstances, we hold that the contract ofFebruary 17, 1941, does not constitute a bar to a present determina-tion of representatives.'We find that a question affecting commerce hasarisen concerningthe representation of employees of *the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that all.production, and maintenance employees on the hourly pay roll ofthose departments which come under the direction of the superin-tendent of manufacturing at the St. Paul plant of the Company,-constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9 (b) of the Act.''A statement-of the Regional Director introduced into evidence shows that 204 em-ployees whose names appear on the Company s pay ioll of October 17, i942, have signed"assignment of wages"cards in behalf of the UnitedTheie are 223 names on the August'17, 1942, pay rollDistiict 50 declined to submit any evidence of representation to theRegional Director of the Trial Examiner3 SeeMatterof 1Pisconsin Southern Gas CompanyandNationalCouncilof Gas, Cole andClieniwalWorlcrs of America.44 N L R B 311,Matte) of Bren zer TruckingCom-pany et al.andUnited Pai,in9 and Building Supply1Vorleis,Local Industrial Union No1221,C 1 0,44 N L R B 810;Matter of Harbison-1ValkcrRefractoriesCompanyandUnited Clay Products Worker s,LocalIndnsti:al UnionNo1205, etc,44 NL R B.810-4111111S is the sane unit-that is provided foi in the February17, 1941,contract betriaeenDistrict 50 and the Company. KOPPERS COMPANY-MINNESOTA DIVISIONV. THE DETERMINATION OF REPRESENTATIVES41We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding. the date of the Direction of -Election herein, subject to the limitations and additions set forthin the Direction.----The United contends that District 50 should not be accorded aplace -on the ballot.However, inasmuch as an election is to bedirected and District 50 is a party to the February 17, 1941, contract,with the Company, we shall accord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and-pursuantto the powervested in the NationalLabor RelationsBoard bySection 9(c) of the National Labor Rela-tionsAct, and pursuantto Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyD1EECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Koppers Com-pany-MinnesotaDivision,St. Paul,Minnesota, an election by secretballot shall be conducted as early as possible,but not later thanthirty(30) clays from the date of this Direction,under the directionand supervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including-any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off,'but excludingany who have since-quit or been discharged for cause,to determinewhether they desire to be represented by United Gas, Coke andChemical Workers of America, Local 12016, or by District 50, UnitedMine Workers of America, Local 12016,for the purposes of collectivebargaining,or by neither.